Arrowpoint Asset Management, LLC (Arrowpoint) & Meridian Funds, Inc (Meridian) Code of Ethics Implementation Date: September 2013 Page 1 TABLE OF CONTENTS INTRODUCTION 3 DEFINITIONS 4 GENERAL STANDARDS 6 INDEPENDENT DIRECTORS OF MERIDIAN FUND, INC. 7 PERSONAL SECURITY TRANSACTION POLICY 7 P RE -C LEARANCE P ROCEDURES 8 R EPORTABLE AND E XEMPT S ECURITIES 8 T RADING R ESTRICTIONS 8 B ENEFICIAL O WNERSHIP 9 R EPORTING 10 E XCEPTIONS FROM R EPORTING R EQUIREMENTS 11 T RADING AND R EVIEW 12 R EPORTING V IOLATIONS AND R EMEDIAL A CTIONS 12 INSIDER TRADING POLICY 13 SERVING AS OFFICERS, TRUSTEES AND/OR DIRECTORS OF OUTSIDE ORGANIZATIONS 16 DIVERSION OF FIRM BUSINESS OR INVESTMENT OPPORTUNITY 16 DEALINGS WITH GOVERNMENT AND INDUSTRY REGULATORS 17 POLITICAL CONTRIBUTIONS AND PUBLIC OFFICE 17 IMPROPER USE OF ARROWPOINT PROPERTY 18 PROTECTION OF ARROWP OINTS NAME 18 EMPLOYEE INVOLVEMENT IN LITIGATION OR PROCEEDINGS 18 GIFTS AND ENTERTAINMENT 18 TRAVEL EXPENSES 19 DISCLOSURE 19 RECORDKEEPING 19 RESPONSIBILITY 20 EMPLOYEE ACKNOWLEDGEMENT 20 REPORTING FORMS 21 Personal Trading Pre-Clearance Form 21 Limited Offering & IPO Request and Reporting Form 22 Initial Reporting  Securities Accounts 25 Initial Reporting  Securities Holdings 26 Non-Discretionary Reporting  Securities Accounts 27 Annual Reporting  Securities Accounts 28 Annual Reporting  Securities Holdings 29 Gift & Entertainment Report 30 Employee Gift/Entertainment Log 31 Page 2 Introduction The policy of Arrowpoint is to avoid any conflict of interest, or the appearance of any conflict of interest, between the interests of its clients and the interests of Arrowpoint, its officers, directors and emp loyees. This Code of Ethics (the Code) is based on the principle that Arrowpoint owes a fiduciary duty to any person or institution it serves as an adviser or sponsor to ensure that the personal securities transactions of the firms and their employees do not interfere with, or take unfair advantage of, their relationship with clients. Rule 204A- 1 under the Investment Advisers Act of 1940 (Advisers Act) and section l7(j) of the Investment Company Act of 1940 (the 1940 Act) and Rule l7j -1 thereunder are intended to address the potential conflicts arising from the personal investment activities of advisory and investment company personnel. This Code has been adopted by Arrowpoint and Meridian to meet those concerns and legal requirements. The Code also addresses procedures designed to prevent the misuse of inside information by Arrowpoint and persons subject to this Code. The business of Arrowpoint depends on investor confidence in the fairness and integrity of the securities markets. Insider trading poses a significant threat to that confidence. Trading securities on the basis of inside information or improperly communicating that information to others may expose Arrowpoint or its employees to stringent penalties. The Code is drafted broadly; it will be applied and interpreted in a similar manner. You may legitimately be uncertain about the application of the Code in a particular circumstance. Arrowpoint encourages each of you to raise questions regarding compliance. Often, a single question can forestall disciplinary action or complex legal problems. The Code applies to all Arrowpoint employees, directors and officers unless otherwise noted in particular sections. Each person subject to the Code (other than Independent Trustees) must acknowledge on Attachment J that he or she has received, read and agrees to be bound by the Code. Any questions with respect to this Code of Ethics should be directed to Arrowpoints CCO, Rick Grove. As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics to the CCO. All reported Code of Ethics violations will be treated as being made on an anonymous basis. Page 3 Definitions The following defined terms are used throughout this Code of Ethics: 1. 34 Act  Securities Exchange Act of 1934 2. 33 Act  Securities Act of 1933 3. Advisers Act  Investment Advisers Act of 1940 4. Automatic Investment Plan - A program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An automatic investment plan includes a dividend reinvestment plan. 5. Beneficial Ownership - As set forth under Rule 16a-1(a)(2), determines whether a person is subject to the provision of Section 16 of the 34 Act, and the rules and regulations thereunder, which generally encompasses those situations in which the beneficial owner has the right to enjoy some direct or indirect pecuniary interest (i.e., some economic benefit) from the ownership of a security. This may also include securities held by members of an Employees immediate family sharing the same household; provided however, this presumption may be rebutted. The term immediate family means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law and includes adoptive relationships. Any report of beneficial ownership required thereunder shall not be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the securities to which the report relates. 6. CCO  Rick Grove, Chief Compliance Officer 7. Client - Arrowpoints separate accounts, unregistered investment funds and registered investment companies. 8. Compliance11  On-line compliance management application used to manage employee disclosures, employee personal trading and certain reporting requirements. 9. Employees  Officers, directors and employees of Arrowpoint. Executive Management  David Corkins and Minyoung Sohn Federal Securities Laws  Means the 33 Act, 34 Act, the Sarbanes-Oxley Act of 2002, IC Act, Advisers Act, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Commission under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of the Treasury. Front-Running  A practice generally understood to be investment advisory personnel personally trading ahead of a pending trade for client accounts. Investors  Limited partners and/or shareholders in the Funds IC Act  Investment Company Act of 1940 IPO  An Initial public offering is an offering of securities registered under the 33 Act, the issuer of which, immediately before the registration, was not subject to the reporting requirements of section 13 or 15(d) of the 34 Act. Independent Trustee. A trustee of an open-end or closed-end fund which is an Investment Company Client who is not an interested person of the open-end or closed-end fund within the meaning of Section 2(a)(19) of the 1940 Act. Insider Trading  Although not defined in securities laws, insider trading is generally thought to be described as trading either personally or on behalf of others on the basis of material non-public information or communicating material non-public information to others in violation of the law. Limited Offering  An offering that is exempt from registration under the 33 Act pursuant to section 4(2) or section 4(6) or pursuant to Rules 504, 505, or 506 of Regulation D. Page 4 19. Material Information  Information for which there is a substantial likelihood that an investor would consider it important in making his or her investment decisions, or information that is reasonably certain to have a substantial effect on the price of a companys securities. 20. Mutual Funds  Meridian Growth Fund, Meridian Contrarian Fund, Meridian Equity Income Fund and Meridian Small Cap Fund. Non-Public Information  Information that has not been available to the investing public. Non-Public Personal Information  Personally identifiable financial information, including any information a client provides to obtain a financial product or service; any information about a client resulting from any transaction involving a financial product or service; or any information otherwise obtained about a client in connection with providing a financial product or service to that client; and any list, description, or other grouping of clients (and publicly available information pertaining to them) that is derived using any personally identifiable financial information that is not publicly available information. Examples of Non-public Personal Information include: name, address, phone number (if unlisted), social security and tax identification numbers, financial circumstances and income, and account balances. Private Funds  Arrowpoint Fundamental Opportunity Fund, LP, Arrowpoint Fundamental Opportunity Offshore Fund, Ltd, Arrowpoint Income Opportunity Fund, LP, Arrowpoint Income Opportunity Fund, Ltd, Arrowpoint Income Opportunity Fund QP, LP, and Arrowpoint Life Science Fund, LP. Reportable Security  Any Security (including ETFs), with five (5) exceptions: 1) Transactions and holdings in direct obligations of the Government of the United States; 2) Money market instruments  bankers' acceptances, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments; 3) Shares of money market funds; 4) Transactions and holdings in shares of other types of mutual funds, unless the adviser or a control affiliate acts as the investment adviser or principal underwriter for the fund; and 5) transactions in units of a unit investment trust if the unit investment trust is invested exclusively in unaffiliated mutual funds. RIC  An investment company registered under the IC Act Scalping  A practice generally understood to be investment advisory personnel personally benefiting from small gains in short-term personal trades in securities being traded in advisory accounts. Security  Means any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. Page 5 General Standards The Code is predicated on the principle that Arrowpoint owes a fiduciary duty to its clients. 1 Accordingly, Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of clients. At all times, Arrowpoint will: Place client interests ahead of Arrowpoints  As a fiduciary, Arrowpoint will serve in its best interests. In other words, Employees may not benefit at the exp ense of clients. This concept is particularly relevant when Employees are making personal in securities traded by advisory clients. Engage in personal investing that is in full compliance with Arrowpoints Code of Ethics Employees m ust review and abide by Arrowpoints Personal Securities Transaction and Trading Policies. Avoid taking advantage of your position  Employees must not accept investment gifts or other gratuities from individuals seeking to conduct business with or on behalf of an advisory client, unless in compliance with the Gift Policy Maintain full compliance with the Federal Securities Laws  Employees must abide by standards set forth in Rule 204A-1 under the Advisers Act and Rule 17j-1 under the IC In addition, Arrowpoint's employees who are Officers of a RIC must also abide by the Officer Code of Conduct that is established by the investment company. Risks In developing this policy and procedures, Arrowpoint considered the below material risks associated with administering the Code. Access person engages in various personal trading practices that wrongly make use of non- public information resulting in harm to clients or unjust enrichment to access person. (These practices include trading ahead of clients and passing non-public information on to spouses and other persons over whose accounts the access person has control.) Access persons are able to cherry pick clients' trades and systematically move profitable trades to a personal account and let less profitable trades remain in clients accounts. One or more Employees engage in an excessive volume of personal trading (as determined by the CCO) that detracts from their ability to perform services for clients. Employees take advantage of their position by accepting excessive gifts or other gratuities (including access to IPO investments or early stage investments) from individuals seeking to do business with Arrowpoint. The personal trading of Employees does not comply with certain provisions of Rule 204A- 1 under the Advisers Act (and Rule 17j-1 of the IC Act). Access persons are not aware of what constitutes insider information. 1 S.E.C. v. Capital Gains Research, Inc., 375 U.S. at 191-192 (1963). Page 6 Employees serve as trustees and/or directors of outside organizations. (This could present a conflict in a number of ways; for example, if Arrowpoint wants to recommend the organization for investment or if the organization is one of its service providers.) The following guidelines have been established to effectuate and monitor this Code of Ethics. Guiding Principles & Standards of Conduct All Employees will act with competence, dignity and integrity, in an ethical manner, when dealing with clients, the public, prospects, third-party service providers and fellow Employees. The following set of principles frame the professional and ethical conduct that Arrowpoint expects from its Employees: Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, employers, Employees, colleagues in the investment profession, and other participants in the global capital markets; Place the integrity of the investment profession, the interests of clients, and the interests of Arrowpoint above ones own personal interests; Adhere to the fundamental standard that you should not take inappropriate advantage of your position; Avoid and disclose any actual or potential conflict of interest; Conduct all personal securities transactions in a manner consistent with this policy; Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; Practice and encourage others to practice in a professional and ethical manner that will reflect favorably on you and the profession; Promote the integrity of, and uphold the rules governing, capital markets; Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals; and Comply with applicable provisions of the federal securities laws. Independent Directors of Meridian Fund, Inc. Notwithstanding any other provisions hereof, Independent Directors of Meridian are not subject to the trading restriction or reporting requirements. However, if the Independent Director knew or, in the ordinary course of fulfilling his or her official duties as a trustee, should have known that during the 15-day period immediately preceding or after the date of the director's transaction in a security that such security was or was to be purchased or sold by a Mutual Fund or such purchase or sale was considered by the Mutual Fund. Personal Security Transaction Policy Page 7 Employees may not purchase or sell any security in which the Employee has a beneficial ownership unless the transaction occurs in an exempted security or the Employee has complied with the Personal Security Transaction Policy set forth below. Pre-Clearance Procedures Employees must have clearance for all personal securities transactions before completing the transactions. Arrowpoint reserves the right to disapprove any proposed transaction that may have the appearance of improper conduct. Employees must receive approval for personal trades from the CCO or his designee (See Attachment A). Once pre-clearance is granted to an Employee, such pre-clearance will remain valid for two (2) business days following the date of the approval. 2 If the Employee wishes to transact in that security after the lapse of the two (2) day window, he or she must again obtain pre-clearance from the CCO or his designee. Unless otherwise noted, no pre-clearance is required for transactions taking place in the exempted securities noted below. Employees must request approval for all personal trades in Meridian Funds and ETFs. Open-end funds for which Arrowpoint is not the investment adviser is considered an exempt security. Reportable and Exempt Securities Employees are required to provide periodic reports (See Reporting section below) regarding transactions and holdings in any security (i.e. a Reportable Security), except for the following: Direct obligations of the Government of the United States; Bankers acceptances, bank certificates of deposit, commercial paper an d high quality short-term debt instruments, including repurchase agreements; Shares issued by money market funds; Shares issued by open-end funds other than Meridian Mutual Funds; and Shares issued by unit investment trusts that are invested exclusively in one or more open- end funds, none of which are Meridian Mutual Funds. Commodities, futures and options traded on a commodities exchange, including currency futures are not considered securities. However, futures and options on any group or index of securities shall be considered securities. Employees may have a beneficial interest in accounts managed by Arrowpoint under an investment management agreement. Such accounts must comply with the reporting requirements of the Code but are exempt from the below trading restriction. Trading Restrictions 2 Employees may preclear a reportable transaction at a specified price (i.e. a limit order) and the outstanding order may be good until canceled by the Employee. In such instances, the transaction may occur on a day other than the two day trading window in which the preclearance is granted. If the Employee alters any aspect of the order (most notably the limit price), the Employee must again seek pre-clearance for the transaction. These types of transactions must be reported on a quarterly basis similar to all of the Employees other reportable transactions. Page 8 No Employee shall engage in a personal securities transaction in a security which the person knows or has reason to believe (i) is being purchased or sold (i.e., a pending buy or sell order), (ii) has been purchased or sold for a client within the last seven (7) calendar days, or (iii) is being considered for purchase or sale by a client, until that clients transactions have been completed or consideration of such transactions has been abandoned. A security will be treated as under consideration for a client, if the portfolio manager or investment team responsible for the management of the account of that client intends to purchase or sell the security in the next seven (7) calendar days. Beneficial Ownership Employees are considered to have beneficial ownership of securities if they have or share a direct or indirect pecuniary interest in the securities. Employees have a pecuniary interest in securities if they have the ability to directly or indirectly profit from a securities transaction. The following are examples of indirect pecuniary interests in securities: Securities held by members of Employees immediate family sharing the same household. Immediate family means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law. Adoptive relationships are included; Employees interests as a general p artner in securities held by a general or limited partnership; and Employees interests as a manager/member in the securities held by a limited liability company. Employees do not have an indirect pecuniary interest in securities held by entities in which they hold an equity interest unless they are a controlling equity holder or they share investment control over the securities held by the entity. The following circumstances constitute beneficial ownership by Employees of securities held by a trust: Ownership of securities as a trustee where either the Employee or members of the Employees immediate family have a vested interest in the principal or income of the trust; Ownership of a vested beneficial interest in a trust; and An Employees status as a se ttlor/grantor of a trust, unless the consent of all of the beneficiaries is required in order for the Employee to revoke the trust. Page 9 Reporting In order to provide Arrowpoint with information to enable it to determine with reasonable assurance any indications of Scalping, Front-Running or the appearance of a conflict of interest with the trading by Arrowpoint clients, each Employee shall submit the following reports in the forms attached hereto (or equivalent reports) to the CCO showing all transactions in securities in which the person has, or by reason of such transaction acquires, any direct or indirect Beneficial Ownership except for exempt transactions listed in the section below entitled “Exceptions from Reporting Requirements” . EMPLOYEES ARE REMINDED THAT THEY MUST ALSO REPORT TRANSACTIONS BY MEMB
